                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

SHAWN M. TITUS,

                     Plaintiff,                                   8:19CV151

       vs.
                                                             MEMORANDUM
GAGE R. COBB, BRYAN MERCER,                                   AND ORDER
ANDREA MAUSETH, and STATE OF
NEBRASKA,

                     Defendants.


       Plaintiff filed a Complaint on April 10, 2019. (Filing No. 1.) He has been
given leave to proceed in forma pauperis.1 (Filing No. 8.) The court now conducts
an initial review of Plaintiff’s Complaint to determine whether summary dismissal
is appropriate under 28 U.S.C. §§ 1915(e) and 1915A.

       1
         In the court’s order granting Plaintiff leave to proceed in forma pauperis (“IFP”),
the court ordered Plaintiff to pay an initial partial filing fee of $125.11. (Filing No. 8.)
After Plaintiff failed to pay the initial partial filing fee by the appointed deadline, the
court entered an order to show cause why this case should not be dismissed for failure to
pay the initial partial filing fee. (Filing No. 11.) Subsequently, the court received a partial
filing fee payment in the amount of $5.57, followed by other partial payments which total
less than the $125.11 initial partial filing fee assessment. (See Docket Sheet.) Plaintiff’s
failure to pay the full amount of the initial partial filing fee assessed by the court appears
to be due to lack of sufficient funds. See Titus v. Frakes, et al., No. 8:19CV158 (D.Neb.
2019) (assessing and collecting $125.11 initial partial filing fee from Plaintiff near same
time payment required in present case). Pursuant to 28 U.S.C. § 1915(b)(4), Plaintiff’s
failure to pay the full initial partial filing fee is not grounds for dismissal. Pawneeleggins
v. Jared, 782 Fed.Appx. 517 (8th Cir. 2019) (per curiam) (dismissal of inmate’s
complaint for failure to pay initial partial filing fee was abuse of discretion where failure
to make timely payment was due to lack of available funds) (citing Taylor v. Delatoore,
281 F.3d 844, 850 (9th Cir. 2002) (for prisoners whose prior account balances resulted in
assessment of initial fee, but who do not have funds available when payment is ordered, §
1915(b)(4) should protect them from having their cases dismissed for non-payment)).
                            I. SUMMARY OF COMPLAINT

      Plaintiff is an inmate currently in the custody of the Nebraska Department of
Corrections. He brings what the court liberally construes as a complaint pursuant to
42 U.S.C. § 1983 against the State of Nebraska, Deputy Sarpy County Attorney
Gage R. Cobb, Bellevue Police Department Detective Bryan Mercer, and a private
individual, Andrea Mauseth, for violations of his rights to effective assistance of
counsel, the presumption of innocence, and “to life, liberty, & the pursuit of
happiness” under the Fourteenth Amendment. (Filing No. 1 at CM/ECF p. 4.)

       Plaintiff alleges that between May 13, 2017, and present day he has “been
falsely accused of a crime, maliciously prosecuted, and subsequently imprisoned”
in connection with a Nebraska state court case, case number 18-32, State v. Titus,
in Sarpy county, Nebraska.” (Id. at CM/ECF p. 6.) The court has been afforded
access to the computerized record keeping system for the Nebraska state courts and
takes judicial notice of the state court records related to this case in State v. Titus,
Case No. CR18-32, District Court of Sarpy County, Nebraska (hereinafter “CR18-
32”), and the Nebraska Court of Appeals appellate case records in A-18-1096. See
Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir. 2005) (court may take
judicial notice of judicial opinions and public records). Plaintiff’s state court
records show that he entered a plea of no contest to one count of attempted first
degree sexual assault and was sentenced to 15 to 20 years’ imprisonment on
November 5, 2018. Plaintiff’s conviction and sentence were affirmed on appeal on
August 6, 2019, with the mandate issuing on September 9, 2019. See State v. Titus,
No. A-18-1096, 2019 WL 3562180 (Neb. Ct. App. Aug. 6, 2019). Presently,
Plaintiff is litigating his verified motion for postconviction relief filed on
September 27, 2019, pursuant to Neb. Rev. Stat. § 29-3001.

       In this case, Plaintiff alleges Detective Mercer committed various crimes and
ethical violations during his investigation of CR18-32 including tampering with
witnesses, falsifying evidence, tampering with evidence, and making false
                                           2
statements in an affidavit of probable cause. (Filing No. 1 at CM/ECF pp. 6–8.)
Similarly, Plaintiff alleges Deputy Sarpy County Attorney Cobb engaged in
official misconduct “during the prosecution of [CR18-32]” by, inter alia, failing to
report Mercer’s misconduct and further embellishing upon Mercer’s perjurious
statements, tampering with a witness, suborning perjury, failing to comply with the
terms of the plea agreement, and failing “to make a clear and complete record for
review when he neglected to place the entire plea agreement on the record.” (Id. at
CM/ECF pp. 8–10.) Plaintiff likewise accuses Mauseth of perjury. (Id. at CM/ECF
p. 11.)

      Plaintiff alleges he has suffered irreparable injury and, as relief, Plaintiff
requests “that the court order an independent investigation into the allegations
alleged herein, and for charges to be pursued as appropriate[,] . . . that [his]
sentence be vacated and judgment rendered void, or at the very least, to be granted
a conditional release pending [his] appeal and subsequent postconviction relief
proceedings.” (Id. at CM/ECF p. 14 (spelling corrected).)

         II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See
28 U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any
portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. §
1915A(b).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
                                         3
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

       Liberally construed, Plaintiff here alleges federal constitutional claims. To
state a claim under 42 U.S.C. § 1983, a plaintiff must allege a violation of rights
protected by the United States Constitution or created by federal statute and also
must show that the alleged deprivation was caused by conduct of a person acting
under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Buckley v. Barlow,
997 F.2d 494, 495 (8th Cir. 1993).

                                    III. DISCUSSION

       Liberally construed, Plaintiff seeks injunctive relief for alleged violations of
his rights under the Fourth and Fourteenth Amendments against the State of
Nebraska, Detective Mercer, Deputy County Attorney Cobb, and Mauseth.
Because Plaintiff does not specify in what capacity Mercer and Cobb are being
sued, the court must assume they are sued in their official capacities. See
Alexander v. Hedback, 718 F.3d 762, 766 n.4 (8th Cir. 2013) (“‘This court has held
that, in order to sue a public official in his or her individual capacity, a plaintiff
must expressly and unambiguously state so in the pleadings, otherwise, it will be
assumed that the defendant is sued only in his or her official capacity.’”) (quoting
Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999)). For the
reasons discussed below, Plaintiff’s Complaint fails to state a claim for relief
                                          4
against any of the Defendants, and the court must abstain from exercising
jurisdiction over his claims pursuant to the Younger abstention doctrine.

A. State of Nebraska

       Plaintiff has named the State of Nebraska as a Defendant in this action, but
“neither a State nor its officials acting in their official capacities are ‘persons’
under § 1983.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Thus,
Plaintiff’s action may not proceed against the State of Nebraska.

B. Cobb and Mercer

       Plaintiff alleges claims against Sarpy County Deputy County Attorney Cobb
and Bellevue Police Department Detective Mercer in their official capacities based
on their involvement in his criminal proceedings. Liberally construed, Plaintiff’s
claims against Cobb and Mercer are claims against Sarpy County and the City of
Bellevue, respectively. “A suit against a public employee in his or her official
capacity is merely a suit against the public employer.” Johnson, 172 F.3d at 535.
To state a plausible claim against either Sarpy County or the City of Bellevue,
Plaintiff must allege that a “policy” or “custom” caused a violation of his
constitutional rights.

       A county or city may only be liable under § 1983 if its “policy” or “custom”
caused a violation of Plaintiff’s constitutional rights. Doe By and Through Doe v.
Washington County, 150 F.3d 920, 922 (8th Cir. 1998) (citing Monell v.
Department of Soc. Servs., 436 U.S. 658, 694 (1978)). An “official policy”
involves a deliberate choice to follow a course of action made from among various
alternatives by an official who has the final authority to establish governmental
policy. Jane Doe A By and Through Jane Doe B v. Special School Dist. of St. Louis
County, 901 F.2d 642, 645 (8th Cir.1990) (citing Pembaur v. City of Cincinnati,
475 U.S. 469, 483 (1986)). To establish the existence of a governmental custom, a
plaintiff must prove:
                                         5
      1) The existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;

      2) Deliberate indifference to or tacit authorization of such conduct by
      the governmental entity’s policymaking officials after notice to the
      officials of that misconduct; and

      3) That plaintiff was injured by acts pursuant to the governmental
      entity’s custom, i.e., that the custom was the moving force behind the
      constitutional violation.

Jane Doe, 901 F.2d at 646.

       Here, Plaintiff does not allege that there is a continuing, widespread,
persistent pattern of unconstitutional misconduct by Sarpy County’s attorneys, or
that Sarpy County’s policymaking officials were deliberately indifferent to or
tacitly authorized any unconstitutional conduct, or that any unconstitutional custom
was the moving force behind his injuries. Even with the most liberal construction,
Plaintiff has failed to allege sufficient facts to state a claim upon which relief may
be granted against Sarpy County. Accordingly, Plaintiff's claims against Cobb in
his official capacity are dismissed. See Parsons v. McCann, 138 F. Supp. 3d 1086,
1098 (D. Neb. 2015) (claims against county attorneys in their official capacities
were actually claims against county that employed them).

      Likewise, Plaintiff’s claim against Mercer in his official capacity fails as he
has not made any allegations suggesting a City of Bellevue policy or custom
deprived him of a federal right or that the City failed to adequately train its
employees. See Snider v. City of Cape Girardeau, 752 F.3d 1149, 1160 (8th Cir.
2014) (citing City of Canton v. Harris, 489 U.S. 378, 385 (1989); Monell, 436 U.S.
at 694). Accordingly, Plaintiff’s claims against Mercer in his official capacity are
dismissed.



                                          6
C. Mauseth

       Plaintiff cannot pursue relief against Mauseth in an action brought under 42
U.S.C. § 1983 because he fails to allege that Mauseth is a state actor or that her
conduct is attributable to the state. See West, 487 U.S. at 49 (“The traditional
definition of acting under color of state law requires that the defendant in a § 1983
action have exercised power ‘possessed by virtue of state law and made possible
only because the wrongdoer is clothed with the authority of state law.’”); see also
Filarsky v. Delia, 566 U.S. 377, 383 (2012) (“Anyone whose conduct is ‘fairly
attributable to the state’ can be sued as a state actor under § 1983.”); Myers v. Bull,
599 F.2d 863, 865 (8th Cir. 1979) (“[W]itnesses, including police officers, do not
act under color of law when they testify at a judicial proceeding.”). Thus,
Plaintiff’s claims against Mauseth will also be dismissed.

D. Younger Abstention

       Plaintiff asks this court for injunctive relief in the form of an independent
investigation into the alleged wrongdoing set forth in the Complaint and an order
vacating and voiding his conviction and sentence or, alternatively, granting
Plaintiff’s conditional release during his appeal and postconviction proceedings.
(Filing No. 1 at CM/ECF p. 14.) As alleged in the Complaint and indicated by his
state court records, Plaintiff is incarcerated for a criminal case that was pending on
direct appeal at the time this action was filed and is currently pending collateral
review. The court does not have the proper jurisdiction to grant the relief sought.
The abstention doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971), directs
that federal courts must not interfere with, or intervene in, ongoing criminal
proceedings in state court. See Tony Alamo Christian Ministries v. Selig, 664 F.3d
1245, 1250 (8th Cir. 2012) (“For purposes of applying Younger abstention, the
relevant time for determining if there are ongoing state proceedings is when the
federal complaint is filed.”). Absent extraordinary circumstances, this court must
abstain from exercising jurisdiction over any civil action that challenges Plaintiff’s
ongoing criminal proceedings. See Hudson v. Campbell, 663 F.3d 985, 987 (8th
                                          7
Cir. 2011) (“The Younger abstention doctrine derives from notions of federalism
and comity. Younger itself held that, absent extraordinary circumstances, federal
courts should not enjoin pending state criminal prosecutions.”). Plaintiff has
alleged no such extraordinary circumstances in his Complaint or supplemental
pleading. Thus, Plaintiff is advised that the court will not interfere with, or
intervene in, his ongoing criminal proceedings, and this action will be dismissed
without prejudice.

E. Heck v. Humphrey

        Even if Younger abstention did not apply, the court cannot grant Plaintiff’s
request that his “sentence be vacated and judgment rendered void, or at the very
least, to be granted a conditional release pending [his] appeal and subsequent post
conviction relief proceedings,” (filing no. 1 at CM/ECF p. 14 (spelling corrected)),
without running afoul of the principle embodied by Heck v. Humphrey. In Heck,
the Supreme Court held a prisoner may not recover damages in a § 1983 suit where
the judgment would necessarily imply the invalidity of his conviction, continued
imprisonment, or sentence unless the conviction or sentence is reversed, expunged,
or called into question by issuance of a writ of habeas corpus. Heck, 512 U.S. at
486–87; see also Schafer v. Moore, 46 F.3d 43, 45 (8th Cir. 1995). Absent such a
favorable disposition of the charges or conviction, a plaintiff may not use 42
U.S.C. § 1983 to cast doubt on the legality of his conviction or confinement. See
Heck, 512 U.S. at 486–87.

       Here, the Complaint’s allegations demonstrate that the Heck bar is properly
invoked. If successful, Plaintiff’s claims that he was maliciously prosecuted and
wrongfully sentenced in CR18-32 necessarily implicate the validity of his
conviction and current confinement. Therefore, to the extent judgment in favor of
Plaintiff on any of his claims would render his criminal conviction invalid, his
claims for relief are barred by Heck v. Humphrey. See Sheldon v. Hundley, 83 F.3d
231, 233 (8th Cir. 1996) (indicating that, under Heck, court disregards form of
relief sought and instead looks to essence of plaintiff’s claims); Harvey v. Horan,
                                         8
278 F.3d 370, 375 (4th Cir. 2002) (Heck applies to claims for damages, as well as
to claims for injunctive relief that necessarily would imply the invalidity of
plaintiff’s conviction); Lawson v. Engleman, 67 Fed. Appx. 524, 526 n. 2 (10th
Cir. 2003) (Heck applied to plaintiff’s claims for monetary, declaratory, and
injunctive relief; Heck should apply when the concerns underlying Heck exist). See
also Parkins v. Nguyen, 774 F. App'x 336, 337 (8th Cir. 2019) (per curiam)
(holding that inmate could not seek his release from confinement in a section 1983
action); Adams v. Agniel, 405 F.3d 643, 644–45 (8th Cir. 2005) (per curiam)
(attack on validity of confinement is properly pursued only through habeas action
after exhaustion of state remedies).

      IT IS THEREFORE ORDERED that this matter is dismissed without
prejudice. The court will enter judgment by a separate document.

      Dated this 3rd day of February, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                        9
